Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. The applicant has argued (a) the RFID (i.e. radio frequency identification number) of each of Luke’s storage devices 106 is not the same as each storage device having its own unique identifier; (b) claim 19 is not obvious in view of Luke and Yamada because “Luke, the collection, charging and distribution system essentially functions at the kiosk 102 level without the necessity or involvement of the back office system 120… such a complete overhaul of Luke’s collection, charging and distribution system [by Yamada] would result in a system that operates in a completely different manner…”; (c) “the management server of Yamada does not store and maintain information regarding the unique identifier of each power pack at the at least one vending kiosk by the kiosk identification number in a central database… Yamada does not store and maintain in a central database regarding the unique identifier of each power pack at the at least one vending kiosk by the kiosk slot identification number…”; (d) “Luke fails to disclose a device connector to electrically connect with the portable electronic device…”; (e) “plurality of power packs having an outer case identical in physical size. Luke does not describe such a feature…”. The examiner respectfully disagrees with all of these arguments.
As for argument (a), the applicant failed to provide sufficient reasoning to refute the use of a RFID number as a unique identifier. A RFID number is a unique number, which is recited to be used for each device 106, as any person having ordinary skill in the art would understand. The applicant may be interpreting the statement from ¶[83]: “ The portable electrical storage devices Such may additionally store physical, chemical or compositional data relevant to the portable electrical power storage device 106. The portable electrical storage device 106 physical, chemical, or compositional data may include the number and type of cell(s) in the device, the health of the cell(s) in the device, the charge holding capability of the cell(s) in the device, the number of charge cycles on the cell(s) in the device, the physical configuration of the cell(s) in the device, the physical configuration and size of the device, the number, location and type or style of electrodes on the device 106, the minimum or maximum temperature of the device 106 and the like.”, specifically the highlighted portion above, to mean that the group of storage devices 106 have a single RFID number. However, the underlined portion below it would be obvious to a person having ordinary skill in the art that this number is used in a one to one correspondence for the storage devices 106. Therefore, the applicant’s (a) arguments have been respectfully refuted.
As for argument (b), the applicant’s arguments seem to be inflating the required usage for the central computer/database. The applicant’s claims only describe this central database/computer as things that storing and receiving the information gleaned from the kiosk computers. While processing is claimed, the processing could just be interpreted by the broadest reasonable interpretation as a step required to sort the information after receiving the information and before storing it. Therefore, with Luke’s 120 being used to both communicate and store information from the kiosk computers (see ¶[88] along with Fig. 1), there is no reason that it cannot be improved by the same kind of system as Yamada’s and the present application’s 
As for argument (c), the applicant’s arguments focus upon the Yamada reference rather than the combination of Luke and Yamada, thus in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in ¶[116] of Luke, data on the portable electrical storage device 106 is used to control the charging parameters of that specific device 106, and describes that a similar device 106 which is compatible. As each device is fitted into a specific kiosk slot, this would require the computer information to know the specific kiosk slot number for both the device 106 which is being charged due to the data known above the device, and for the slot which holds potential replacement devices 106. Furthermore, contrary to the applicant’s arguments, Yamada does in fact explicitly describes the use of ID numbers of the battery packs being stored on the central computer/databases (¶’s [141, 145, 166], where ¶[141] explicitly describes their storage on the contractor information database 106, shown to be part of management server 200, i.e. the central computer/database). As for why the inventor combining the teachings of Luke in view Yamada to store the kiosk slot ID number of the battery in the database, it would have been obvious to a person having ordinary skill in the art to backup data like the battery ID information (taught by Yamada) and the kiosk slot ID number for the battery in the central database/computer (taught by Luke 120 and Yamada 200) in order to protect the system from data loss if the local hard-drive is damaged. For example, if the Hard-drive storing the information either reaches the end 
As for applicant’s (d) arguments, the examiner provided support in ¶[110] which points to Fig. 2, specifically 250, which shows a plurality of Loads L1-LN which are described by ¶[109] as the storage devices 106. 250 demonstrates a power line going to each of these loads/106, along with a ground line. One having ordinary skill in the art, reading ¶[110] and looking at Fig. 2 would understand that this implicitly means that the lines going to L represent the power line connector for each 106 while the ground line is implicitly drawn to correspond to the ground line for each 106. Thus, the applicant’s (d) arguments have been respectfully refuted.
As for the applicant’s (e) arguments, ¶[81] states “portable electrical energy storage devices 106 z may, for instance, be sized to physically fit, and electrically power, personal transportation vehicles, such as all-electric scooters or motorbikes 108”. Fig. 1 demonstrates that 106z, in particular, has a single type of shape, while ¶[81], again says they are the same. ¶[14], further, describes that a battery can be replaced, exchanged, or swapped, where one having ordinary skill in the art understands that in order to perform such functions, especially in the closed system scooter shown in Fig. 1, it would be necessary to have an identical physical size. Furthermore, looking at 102, all of the storage devices 106 appear to have the same size. Lastly, 
The 112(b) rejections have been withdrawn due to the amendments.
As for the drawing objections, the drawings [not even Fig. 10] do not show the 3-4 pins of ¶[65] which are claimed. Therefore, the drawing objections will stand.
The specification objections are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al (USPGPN 20130026971) in view of Yamada (USPGPN 20080281732)
Independent Claim 19, Luke teaches a power pack vending system for providing power to a portable electronic device, the power pack vending system (Figs. 1-17) comprising: a central management operation (120) and at least one vending kiosk (102) in communication with one another (see ¶[88]); wherein the at least one vending kiosk comprises: a user interface portion (124 & 208, see ¶’s [89, 109, 114-117]); a magazine having a plurality of slots (see slots in Fig. 1, 104a-n); a plurality of rechargeable power packs (106n, 106a, 106z), each power pack having 
Luke is silent to storing and processing information received from the at least one vending kiosk, including information regarding customer transactions and the unique identifier of each of the power packs at the at least one vending kiosk, the central computer sending information to each of the at least one vending kiosk; a power pack database for storing power pack information for every power pack distributed in the power pack vending system; and a customer database for storing customer information for the power pack vending system.
Yamada teaches the central database including a power pack database for storing power pack information for every power pack distributed in the power pack vending system, and a customer database for storing customer information for the power pack vending system; stores and processes information received from the plurality of kiosks, including information regarding customer transactions and the unique identifier of each of the power packs at the kiosk (Fig. 1 the server 200 has a user/customer/contractor information and battery information database; steps 
It would have been obvious to a person having ordinary skill in the art to modify Luke with Yamada to decrease environmental mal-effects, and improve branding image.
The applicant has argued (a) the RFID (i.e. radio frequency identification number) of each of Luke’s storage devices 106 is not the same as each storage device having its own unique identifier; (b) claim 19 is not obvious in view of Luke and Yamada because “Luke, the collection, charging and distribution system essentially functions at the kiosk 102 level without the necessity or involvement of the back office system 120… such a complete overhaul of Luke’s collection, charging and distribution system [by Yamada] would result in a system that operates in a completely different manner…”; (c) “the management server of Yamada does not store and maintain information regarding the unique identifier of each power pack at the at least one vending kiosk by the kiosk identification number in a central database… Yamada does not store and maintain in a central database regarding the unique identifier of each power pack at the at least one vending kiosk by the kiosk slot identification number…”; (d) “Luke fails to disclose a device connector to electrically connect with the portable electronic device…”; (e) “plurality of power packs having an outer case identical in physical size. Luke does not describe such a feature…”. The examiner respectfully disagrees with all of these arguments.
As for argument (a), the applicant failed to provide sufficient reasoning to refute the use of a RFID number as a unique identifier. A RFID number is a unique number, which is recited to be used for each device 106, as any person having ordinary skill in the art would understand. The applicant may be interpreting the statement from ¶[83]: “ The portable electrical storage devices Such may additionally store physical, chemical or compositional data relevant to the portable electrical power storage device 106. The portable electrical storage device 106 physical, chemical, or compositional data may include the number and type of cell(s) in the device, the health of the cell(s) in the device, the charge holding capability of the cell(s) in the device, the number of charge cycles on the cell(s) in the device, the physical configuration of the cell(s) in the device, the physical configuration and size of the device, the number, location and type or style of electrodes on the device 106, the minimum or maximum temperature of the device 106 and the like.”, specifically the highlighted portion above, to mean that the group of storage devices 106 have a single RFID number. However, the underlined portion below it would be obvious to a person having ordinary skill in the art that this number is used in a one to one correspondence for the storage devices 106. Therefore, the applicant’s (a) arguments have been respectfully refuted.
As for argument (b), the applicant’s arguments seem to be inflating the required usage for the central computer/database. The applicant’s claims only describe this central database/computer as things that storing and receiving the information gleaned from the kiosk computers. While processing is claimed, the processing could just be interpreted by the broadest reasonable interpretation as a step required to sort the information after receiving the information and before storing it. Therefore, with Luke’s 120 being used to both communicate and store information from the kiosk computers (see ¶[88] along with Fig. 1), there is no reason that it cannot be improved by the same kind of system as Yamada’s and the present application’s 
As for argument (c), the applicant’s arguments focus upon the Yamada reference rather than the combination of Luke and Yamada, thus in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in ¶[116] of Luke, data on the portable electrical storage device 106 is used to control the charging parameters of that specific device 106, and describes that a similar device 106 which is compatible. As each device is fitted into a specific kiosk slot, this would require the computer information to know the specific kiosk slot number for both the device 106 which is being charged due to the data known above the device, and for the slot which holds potential replacement devices 106. Furthermore, contrary to the applicant’s arguments, Yamada does in fact explicitly describes the use of ID numbers of the battery packs being stored on the central computer/databases (¶’s [141, 145, 166], where ¶[141] explicitly describes their storage on the contractor information database 106, shown to be part of management server 200, i.e. the central computer/database). As for why the inventor combining the teachings of Luke in view Yamada to store the kiosk slot ID number of the battery in the database, it would have been obvious to a person having ordinary skill in the art to backup data like the battery ID information (taught by Yamada) and the kiosk slot ID number for the battery in the central database/computer (taught by Luke 120 and Yamada 200) in order to protect the system from data loss if the local hard-drive is damaged. For example, if the Hard-drive storing the information either reaches the end 
As for applicant’s (d) arguments, the examiner provided support in ¶[110] which points to Fig. 2, specifically 250, which shows a plurality of Loads L1-LN which are described by ¶[109] as the storage devices 106. 250 demonstrates a power line going to each of these loads/106, along with a ground line. One having ordinary skill in the art, reading ¶[110] and looking at Fig. 2 would understand that this implicitly means that the lines going to L represent the power line connector for each 106 while the ground line is implicitly drawn to correspond to the ground line for each 106. Thus, the applicant’s (d) arguments have been respectfully refuted.
As for the applicant’s (e) arguments, ¶[81] states “portable electrical energy storage devices 106 z may, for instance, be sized to physically fit, and electrically power, personal transportation vehicles, such as all-electric scooters or motorbikes 108”. Fig. 1 demonstrates that 106z, in particular, has a single type of shape, while ¶[81], again says they are the same. ¶[14], further, describes that a battery can be replaced, exchanged, or swapped, where one having ordinary skill in the art understands that in order to perform such functions, especially in the closed system scooter shown in Fig. 1, it would be necessary to have an identical physical size. Furthermore, looking at 102, all of the storage devices 106 appear to have the same size. Lastly, 
Dependent Claim 20, Luke teaches the user interface portion comprises a visual display of pertinent information and permits users to communicate with the at least one vending kiosk (see ¶’s [89, 109, 114-117] describes communication by user with 120 & 208).
Dependent Claim 21, Luke teaches the central management operation communicates with the at least one vending kiosk through a communication line (¶[88] describes lines, i.e. optical fiber and/or twisted pair wiring).
Dependent Claim 22, Luke teaches the at least one vending kiosk comprises a plurality of vending kiosks, and each vending kiosk comprises a network communications module configured to receive and transmit information to the central management operation (¶[88] describes the communication of 120 with a plurality of machines 102 distributed about an area).
Independent Claim 23, Luke teaches a method of operating a power pack vending system (Figs. 1-17) having a central management operation (120) and a plurality of kiosks (102, see Figs. 1 & 2, plurality described in ¶'s [32, 50, 88]), each kiosk having a kiosk computer (202) and a plurality of slots (102a-n), each slot having a slot identification number, each slot arranged and 
providing communication between the central management operation and the kiosk computer of each of the plurality of kiosks (Fig. 1, described by ¶[88]);
each kiosk identifying each power pack in its kiosk slots (¶’s [96-98, 101], SP1-SPN are position sensors for this identification);
each kiosk computer storing the unique identifier and information pertaining to each power pack in its kiosk slots by the kiosk slot identification number (to recognize the positional information coming from sensors SP1-SPN, this information would have to be inherent to Luke);
at one kiosk, receiving a user request for a particular type of power pack (106a-z, see user request is described in at least in ¶'s [89-91, 94, 114-125, 136, 143, 150]);
the kiosk computer at the one kiosk determining whether the one kiosk has the requested type of power pack in a charged condition (cited section above);
the kiosk computer at the one kiosk selecting the power pack to vend responsive to the user request, the selected power pack located in a specific kiosk slot identification number (user request described by ¶[150], identification number explained above);
the kiosk computer at the one kiosk signaling to unlock the selected power pack in the specific slot identification number of the one kiosk (see ¶[101]); and
the kiosk computer at the one kiosk informing the user to take the selected power pack (one having ordinary skill in the art would understand that in a multi-slot system such as Luke, the automated system described by ¶’s [89, 109, 114-117] for 120 & 208 would include this feature so that the user can identify which pack to receive).

Yamada teaches storing the unique identifier pertaining to each power pack in a central database at the central management operation (Fig. 1 the server 200 has a user/customer/contractor information and battery information database; steps s25 of Fig. 2 & s39-s41 of Fig. 3 & s55-s56 of Fig. 4 & S95 of Fig. 9). Yamada teaches this invention provides contributions to the environment by distinguishing the type of the power to be provided by a battery rental service, and so improve branding image (¶'s [14 & 227]).
It would have been obvious to a person having ordinary skill in the art to modify Luke with Yamada to decrease environmental mal-effects, and improve branding image.
The applicant has argued (a) the RFID (i.e. radio frequency identification number) of each of Luke’s storage devices 106 is not the same as each storage device having its own unique identifier; (b) claim 19 is not obvious in view of Luke and Yamada because “Luke, the collection, charging and distribution system essentially functions at the kiosk 102 level without the necessity or involvement of the back office system 120… such a complete overhaul of Luke’s collection, charging and distribution system [by Yamada] would result in a system that operates in a completely different manner…”; (c) “the management server of Yamada does not store and maintain information regarding the unique identifier of each power pack at the at least one vending kiosk by the kiosk identification number in a central database… Yamada does not store and maintain in a central database regarding the unique identifier of each power pack at the at least one vending kiosk by the kiosk slot identification number…”; (d) “Luke fails to disclose a device connector to electrically connect with the portable electronic device…”; (e) “plurality of 
As for argument (a), the applicant failed to provide sufficient reasoning to refute the use of a RFID number as a unique identifier. A RFID number is a unique number, which is recited to be used for each device 106, as any person having ordinary skill in the art would understand. The applicant may be interpreting the statement from ¶[83]: “ The portable electrical storage devices 106 may also contain one or more data storage or transmission devices or transponders, for example one or more radio frequency identification (“RFID”) tags which may include non-transitory storage media that stores data such as an identifier unique to the portable electrical storage devices 106. Such may additionally store physical, chemical or compositional data relevant to the portable electrical power storage device 106. The portable electrical storage device 106 physical, chemical, or compositional data may include the number and type of cell(s) in the device, the health of the cell(s) in the device, the charge holding capability of the cell(s) in the device, the number of charge cycles on the cell(s) in the device, the physical configuration of the cell(s) in the device, the physical configuration and size of the device, the number, location and type or style of electrodes on the device 106, the minimum or maximum temperature of the device 106 and the like.”, specifically the highlighted portion above, to mean that the group of storage devices 106 have a single RFID number. However, the underlined portion below it would be obvious to a person having ordinary skill in the art that this number is used in a one to one correspondence for the storage devices 106. Therefore, the applicant’s (a) arguments have been respectfully refuted.
As for argument (b), the applicant’s arguments seem to be inflating the required usage for the central computer/database. The applicant’s claims only describe this central 
As for argument (c), the applicant’s arguments focus upon the Yamada reference rather than the combination of Luke and Yamada, thus in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in ¶[116] of Luke, data on the portable electrical storage device 106 is used to control the charging parameters of that specific device 106, and describes that a similar device 106 which is compatible. As each device is fitted into a specific kiosk slot, this would require the computer information to know the specific kiosk slot number for both the device 106 which is being charged due to the data known above the device, and for the slot which holds potential replacement devices 106. Furthermore, contrary to the applicant’s arguments, Yamada does in fact explicitly describes the use of ID numbers of the battery packs being stored on the central computer/databases (¶’s [141, 145, 166], where ¶[141] explicitly describes their storage on the contractor information database 106, shown to be part of management server 200, i.e. the central 
As for applicant’s (d) arguments, the examiner provided support in ¶[110] which points to Fig. 2, specifically 250, which shows a plurality of Loads L1-LN which are described by ¶[109] as the storage devices 106. 250 demonstrates a power line going to each of these loads/106, along with a ground line. One having ordinary skill in the art, reading ¶[110] and looking at Fig. 2 would understand that this implicitly means that the lines going to L represent the power line connector for each 106 while the ground line is implicitly drawn to correspond to the ground line for each 106. Thus, the applicant’s (d) arguments have been respectfully refuted.
As for the applicant’s (e) arguments, ¶[81] states “portable electrical energy storage devices 106 z may, for instance, be sized to physically fit, and electrically power, personal 
Dependent Claim 25, the combination of Luke and Yamada teaches each kiosk computer of the plurality of kiosks transmitting to the central management operation its inventory of power packs by unique identifier and the specific kiosk slot identification number each power pack is in; the central management operation maintaining in its central database the inventory of power packs at each of the plurality of kiosks (Luke transmitting such information, Yamada storing such information, as described above for Claim 23).
Dependent Claim 26, the combination of Luke and Yamada teaches the step of the kiosk computer of a specific kiosk updating the stored information pertaining to each power pack by the kiosk slot identification number for the specific kiosk upon removal of a power pack from the 
Dependent Claim 27, the combination of Luke and Yamada teaches the step of storing the unique identifier and information pertaining to each power pack by the kiosk slot identification number comprises maintaining and updating a database at each kiosk computer indicating for each kiosk slot identification number the following information: whether a power pack is present, the power pack unique identifier, the power pack charge status, and the power pack type (the transmission of such information by Luke and the storing of such information by Yamada, as described above for Claim 23).
Dependent Claims 28 and 29, the combination of Luke and Yamada teaches receiving a vended power pack inserted into a slot of a specific kiosk (Fig. 12 of Luke); locking the power pack in the specific kiosk when fully inserted into the kiosk slot (¶[101] of Luke); and the kiosk computer of the specific kiosk determining the presence of the power pack in the specific kiosk slot identification number; the step of determining the presence of the power pack comprises polling all of the kiosk slots at a high frequency to detect the presence of a power pack (¶[96], see 112(b), describes this detection by sensors SP1-SPN of Luke, see also Fig. 12).
Dependent Claim 30, the combination of Luke and Yamada teaches the step of each kiosk retrieving information from the central management operation about each power pack in its kiosk slots based on the power pack unique identifier (Luke teaches the unique identifier with the inherent knowledge from it, while Yamada teaches the storing of this data on the central management operation).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of Yamada, further in view of Brown (USPN 4893705)
Claim 24, the combination of Luke and Yamada teaches the step of the kiosk computer at the one kiosk informing the user to take the selected power pack comprises:
Luke is silent to illuminating a lamp on or adjacent to the selected pack in the one kiosk, wherein the illuminated lamp indicates the selected pack to be removed by the user.
Brown teaches illuminating a lamp on or adjacent to the selected pack in the one kiosk, wherein the illuminated lamp indicates the selected pack to be removed by the user (78, see Col 3 L23-39 & Col 4 L18-41). One having ordinary skill in the art understands that illuminating the compartment/slot for the user will serve to improve the convenience of the user, as they do not have to search for the opened door.
It would have been obvious to a person having ordinary skill in the art to modify Luke in view of Yamada with Brown to provide improved user convenience.
Claims 1-3, 5, 6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al (USPGPN 20130026971) 
Independent Claim 1, Luke teaches a power pack vending system for providing power to a portable electronic device (106n, 106a, 106z), the power pack vending system (Figs. 1-17) comprising: at least one vending kiosk (102) comprising: an outer housing assembly (see Fig. 1); a user interface portion (124 & 208, see ¶’s [89, 109, 114-117]); a plurality of rechargeable power packs (106n, 106a, 106z, see Fig. 1), each power pack comprising an outer case identical in physical size (¶[81], Luke specifies that there are multiple copies of 106z, meeting the applicant's requirements of a plurality of same sized “rechargeable power packs.”, see Fig. 1 for the outer case, see argument (e) below), each power pack having its own unique identifier (¶[83, 84], see argument (a) below) and two power contacts for charging the power pack (110a, 110b, see ¶[82]), and each power pack having a device connector arranged and designed to electrically 
The applicant has argued (a) the RFID (i.e. radio frequency identification number) of each of Luke’s storage devices 106 is not the same as each storage device having its own unique identifier; (d) “Luke fails to disclose a device connector to electrically connect with the portable electronic device…”; (e) “plurality of power packs having an outer case identical in physical size. Luke does not describe such a feature…”. The examiner respectfully disagrees with all of these arguments.
As for argument (a), the applicant failed to provide sufficient reasoning to refute the use of a RFID number as a unique identifier. A RFID number is a unique number, which is recited to be used for each device 106, as any person having ordinary skill in the art would understand. The applicant may be interpreting the statement from ¶[83]: “ The portable electrical storage devices 106 may also contain one or more data storage or transmission devices or transponders, for example one or more radio frequency identification (“RFID”) tags which may include non-transitory storage media that stores data such as an identifier unique to the portable electrical storage devices 106. Such may additionally store physical, chemical or compositional data relevant to the portable electrical power storage device 106. The portable electrical storage device 106 physical, chemical, or compositional data may include the number and type of cell(s) in the device, the health of the cell(s) in the device, the charge holding capability of the cell(s) in the device, the number of charge cycles on the cell(s) in the device, the physical configuration of the cell(s) in the device, the physical configuration and size of the device, the number, location and type or style of electrodes on the device 106, the minimum or maximum temperature of the device 106 and the like.”, specifically the highlighted portion above, to mean that the group of storage devices 106 have a single RFID number. However, the underlined portion below it would be obvious to a person having ordinary skill in the art that this number is used in a one to one correspondence for the storage devices 106. Therefore, the applicant’s (a) arguments have been respectfully refuted.
As for applicant’s (d) arguments, the examiner provided support in ¶[110] which points to Fig. 2, specifically 250, which shows a plurality of Loads L1-LN which are described by ¶[109] as the storage devices 106. 250 demonstrates a power line going to each of these loads/106, along with a ground line. One having ordinary skill in the art, reading ¶[110] and looking at Fig. 2 would understand that this implicitly means that the lines going to L represent the power line connector for each 106 while the ground line is implicitly drawn to correspond to the ground line for each 106. Thus, the applicant’s (d) arguments have been respectfully refuted.
As for the applicant’s (e) arguments, ¶[81] states “portable electrical energy storage devices 106 z may, for instance, be sized to physically fit, and electrically power, personal transportation vehicles, such as all-electric scooters or motorbikes 108”. Fig. 1 demonstrates that 106z, in particular, has a single type of shape, while ¶[81], again says they are the same. ¶[14], further, describes that a battery can be replaced, exchanged, or swapped, where one having ordinary skill in the art understands that in order to perform such functions, especially in the closed system scooter shown in Fig. 1, it would be necessary to have an identical physical size. Furthermore, looking at 102, all of the storage devices 106 appear to have the same size. Lastly, ¶[116] describes that there may be a compatible storage device 106 which a user can use while their storage device 106 is charging. In order for these two devices to be compatible, in most 
Dependent Claim 2, Luke teaches each of the plurality of power packs is arranged and designed to be received within any unoccupied magazine slot (Fig. 1 of Luke demonstrates multiple slots, and all of the same size, thus one having ordinary skill in the art understands that this limitation is met by Luke).
Dependent Claim 3, Luke teaches the vending kiosk does not physically transfer the plurality of rechargeable power packs within the vending kiosk (Luke does not disclose any physical transfer, thus this limitation is met).
Dependent Claim 5, Luke teaches the outer housing assembly includes an overflow slot door and an slot in communication with an overflow bin in the vending kiosk, the overflow door, slot, and bin arranged and designed to receive a power pack returned to the vending kiosk by a customer when there are no unoccupied magazine slots (Luke, assuming the top set of slots is the normal slot, any of the remaining slots would be the overflow slots; examiner needs to see some physical difference, as besides the name, any slot will do; as for the “overflow slot door”, this limitation is met by Luke’s ¶[101] which describes a door selectively providing access: “the actuator may open and/or close a door to the receiver 104 (FIG. 1), to selectively provide access to a portable electrical power storage devices 106 (FIG. 1) received therein. Also for example, the actuator may open and/or close a latch or lock, allowing an end user to open and/or close a door to the 104 (FIG. 1), to selectively provide access to a portable electrical power storage devices 106 (FIG. 1) received therein” ).
Dependent Claim 6, Luke teaches the vending kiosk further comprises a back-up battery within the outer housing assembly, the back-up battery arranged and designed to provide the vending kiosk with power temporarily (Luke, 118 & ¶[109], which describes one of the power packs 106 charging another power pack, thus meeting this claim).
Dependent Claim 9, Luke teaches the plurality of magazine slots are the same physical slot size and each of the plurality of power packs is arranged and designed to be received within any one of the plurality of magazine slots (see slots 104 in Fig. 1).
Dependent Claim 13, the combination of Luke and Yau teaches each of the power packs has a cavity in the outer case and the locking member in the magazine slot has a locking tab arranged and designed to be received within the cavity when the power pack is stored in the magazine slot (see description of Luke ¶[101], which recites “latch, lock or other retainer mechanism 222 may selectively secure or retain one or more portable electrical power storage devices 106 (FIG. 1) in the receiver 104 (FIG. 1). For instance, the latch, lock or other retainer mechanism 222 may physically couple to a complimentary structure that is part of a housing of the portable electrical power storage devices 106 (FIG. 1)”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of Ruskin et al (USPN 6330958)
Dependent Claim 4, Luke is silent to the magazine is modular and removable and arranged and designed to be slid into and out of the outer housing assembly.
Ruskin teaches the magazine is modular and removable and arranged and designed to be slid into and out of the outer housing assembly (slid through a side, while front and rear surfaces 
It would have been obvious to a person having ordinary skill in the art to modify Luke in with Ruskin to provide quick, convenient, simple, efficient, compact, and economical system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of Yamada (USPGPN 20080281732)
Dependent Claim 10, Luke teaches a central management operation (120) comprising a central computer and a central database (see ¶[88], which describes both), the central management operation in communication with each of the kiosks, wherein the central management operation receives information received from each of the kiosks, 
Luke is silent to the central management operation receives, stores and processes information received from each of the kiosks, the central database including a power pack database for storing power pack information for every power pack distributed in the power pack vending system, and a customer database for storing customer information for the power pack vending system; including information regarding customer transactions and the unique identifier of each of the power packs at each of the kiosks and the central management operation sends information to each of the kiosks. 
Yamada teaches the central management operation receives, stores and processes information received from each of the kiosks, the central database including a power pack database for storing power pack information for every power pack distributed in the power pack vending system, and a customer database for storing customer information for the power pack 
It would have been obvious to a person having ordinary skill in the art to modify Luke with Yamada to decrease environmental mal-effects, and improve branding image.
Claims 11, 12, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al (USPGPN 20130026971) in view of Yau (USPGPN 20160197337, filed Aug 22 2014 with provisional filed Aug 22 2013; applicant’s “orientation” and data pin limitations were not found in the provisional application, thus is given the filing date of the non-provisional application), as evidenced by Lin et al (USPN 7923964)
Dependent Claims 11, Luke fails to explicitly teach the two power contacts of each power pack are at a rear end surface of the outer case and have no movement relative to the outer case, and the two power contacts are arranged and designed to electrically charge the power pack when received in the magazine, each power pack has a data contact; each magazine slot has a data pin; and each of the power packs and each of the magazine slots are arranged and designed so that the power packs can only be inserted in the magazine slots in a single correct orientation, wherein upon full insertion of the power pack in the magazine slot, the data pin contacts the data contact, and the data contact provides data communication between the power pack and the kiosk computer when received in the magazine.

It would have been obvious to a person having ordinary skill in the art to modify Luke with Yau to provide improved convenience and ease, and reduced size

As for argument (a), the applicant failed to provide sufficient reasoning to refute the use of a RFID number as a unique identifier. A RFID number is a unique number, which is recited to be used for each device 106, as any person having ordinary skill in the art would understand. The applicant may be interpreting the statement from ¶[83]: “ The portable electrical storage devices 106 may also contain one or more data storage or transmission devices or transponders, for example one or more radio frequency identification (“RFID”) tags which may include non-transitory storage media that stores data such as an identifier unique to the portable electrical storage devices 106. Such may additionally store physical, chemical or compositional data relevant to the portable electrical power storage device 106. The portable electrical storage device 106 physical, chemical, or compositional data may include the number and type of cell(s) in the device, the health of the cell(s) in the device, the charge holding capability of the cell(s) in the device, the number of charge cycles on the cell(s) in the device, the physical configuration of the cell(s) in the device, the physical configuration and size of the device, the number, location and type or style of electrodes on the device 106, the minimum or maximum temperature of the device 106 and the like.”, specifically the highlighted portion above, to mean that the group of storage devices 106 have a single RFID number. However, the underlined portion below it would be obvious to a person having ordinary skill in the art that this number is used in a one to one correspondence for the storage devices 106. Therefore, the applicant’s (a) arguments have been respectfully refuted.
As for argument (b), the applicant’s arguments seem to be inflating the required usage for the central computer/database. The applicant’s claims only describe this central database/computer as things that storing and receiving the information gleaned from the kiosk computers. While processing is claimed, the processing could just be interpreted by the broadest reasonable interpretation as a step required to sort the information after receiving the information and before storing it. Therefore, with Luke’s 120 being used to both communicate and store information from the kiosk computers (see ¶[88] along with Fig. 1), there is no reason that it cannot be improved by the same kind of system as Yamada’s and the present application’s central computer system. Luke describes the central computer/database in general detail, while Yamada provides more detailed information. The applicant’s arguments of “overhaul” are not present in this combination. Thus, the applicant’s (b) arguments have been respectfully refuted.
As for argument (c), the applicant’s arguments focus upon the Yamada reference rather than the combination of Luke and Yamada, thus in response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in ¶[116] of Luke, data on the portable electrical storage device 106 is used to control the charging parameters of that specific device 106, and describes that a similar device 106 which is compatible. As each device is fitted into a specific kiosk slot, this would require the computer information to know the specific kiosk slot number for both the device 106 which is being charged due to the data known above the device, and for the slot which holds potential replacement devices 106. Furthermore, contrary to the applicant’s arguments, Yamada does in fact explicitly describes the use of ID numbers of the battery packs being stored on the central computer/databases (¶’s [141, 145, 166], where ¶[141] explicitly describes their storage on the contractor information database 106, shown to be part of management server 200, i.e. the central computer/database). As for why the inventor combining the teachings of Luke in view Yamada to store the kiosk slot ID number of the battery in the database, it would have been obvious to a person having ordinary skill in the art to backup data like the battery ID information (taught by Yamada) and the kiosk slot ID number for the battery in the central database/computer (taught by Luke 120 and Yamada 200) in order to protect the system from data loss if the local hard-drive is damaged. For example, if the Hard-drive storing the information either reaches the end of its life, is accidentally written over, is hacked, is damaged electrically, etc., the central computer/database would be capable of providing the user of the kiosk with the information, and help to setup a new local computer storage system. In addition, by being able to store this data in a central location, the storage device of the kiosk would not need to be as large, thus there is both a cost and size reduction (see KSR C; official notice taken that backing up to prevent data loss 
As for applicant’s (d) arguments, the examiner provided support in ¶[110] which points to Fig. 2, specifically 250, which shows a plurality of Loads L1-LN which are described by ¶[109] as the storage devices 106. 250 demonstrates a power line going to each of these loads/106, along with a ground line. One having ordinary skill in the art, reading ¶[110] and looking at Fig. 2 would understand that this implicitly means that the lines going to L represent the power line connector for each 106 while the ground line is implicitly drawn to correspond to the ground line for each 106. Thus, the applicant’s (d) arguments have been respectfully refuted.
As for the applicant’s (e) arguments, ¶[81] states “portable electrical energy storage devices 106 z may, for instance, be sized to physically fit, and electrically power, personal transportation vehicles, such as all-electric scooters or motorbikes 108”. Fig. 1 demonstrates that 106z, in particular, has a single type of shape, while ¶[81], again says they are the same. ¶[14], further, describes that a battery can be replaced, exchanged, or swapped, where one having ordinary skill in the art understands that in order to perform such functions, especially in the closed system scooter shown in Fig. 1, it would be necessary to have an identical physical size. Furthermore, looking at 102, all of the storage devices 106 appear to have the same size. Lastly, ¶[116] describes that there may be a compatible storage device 106 which a user can use while their storage device 106 is charging. In order for these two devices to be compatible, in most systems at least, one having ordinary skill in the art would understand that the case physical sizes would need to be identical. It would therefore be obvious to a person having ordinary skill in the art that two of these devices have identical outer case size. As the applicant only claimed “a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859